Citation Nr: 0012940	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  95-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a heart valve 
disorder.

2.  Entitlement to a compensable disability rating for 
normochromic, normocytic anemia.

3.  Entitlement to a disability rating in excess of 
10 percent for rotator cuff impingement and tendonitis of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1974 to June 1983, 
and from February to November 1991.  The veteran also served 
in the Marine Corps Reserve, with various periods of active 
and inactive duty for training from 1971 to 1991.  

These matters come to the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
mitral valve prolapse, and granted service connection for 
normochromic, normocytic anemia and rotator cuff impingement 
and tendonitis of the right shoulder.  Both service-connected 
disabilities were rated as noncompensable.

The grants of service connection and the effective date of 
the evaluations were the day following the veteran's 
separation from service in November 1991.  The veteran 
perfected an appeal of the denial of service connection and 
the assigned ratings.

This case was previously before the Board in December 1997, 
at which time other issues no longer in appellate status were 
decided and the issues shown above were remanded for 
additional development.  In a July 1999 supplemental 
statement of the case and rating decision the RO increased 
the disability rating for the right shoulder disorder from 
zero to 10 percent effective with the day following the 
veteran's separation from service.

The veteran has not withdrawn his appeal of the assigned 
rating, and the Board finds that the issue of entitlement to 
a higher disability rating remains in contention.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (a claim remains 
in controversy where less than the maximum available benefit 
is awarded by the RO).  The development requested in the 
December 1997 remand has been completed, and the case 
returned to the Board.


FINDINGS OF FACT

1.  There is no competent evidence of a heart valve disorder 
during the veteran's first period of service, nor is there 
competent evidence of nexus between current heart valve 
disease and the first period of service.

2.  A heart valve disorder clearly and unmistakably existed 
prior to the veteran entering his second period of active 
duty beginning in February 1991, and there is no competent 
evidence that the condition underwent any permanent increase 
in severity during that period of active service.

3.  The anemia that was found on the veteran's separation 
from service is not productive of any disability.

4.  Neither the old or new regulation referable to the rating 
of anemia is more favorable to the veteran.

5.  Prior to December 15, 1998, rotator cuff impingement and 
tendonitis of the right shoulder was manifested by pain and 
limited motion that is not compensable under the applicable 
diagnostic code.

6.  Effective December 15, 1998, rotator cuff impingement and 
tendonitis of the right shoulder is manifested by pain and 
limited motion of the right arm to shoulder level.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
heart valve disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for a compensable disability rating for 
normochromic, normocytic anemia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.117, Diagnostic Code 
7700 (1991), 38 C.F.R. §§ 4.1, 4.20, 4.31, 4.117, Diagnostic 
Code 7700 (1999).

3.  The criteria for a disability rating in excess of 
10 percent for rotator cuff impingement and tendonitis of the 
right shoulder were not met prior to December 15, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, Diagnostic Codes 5003, 5024, and 5201 
(1999).

4.  The criteria for a 20 percent disability rating for 
rotator cuff impingement and tendonitis of the right shoulder 
were met effective December 15, 1998.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5024, and 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Heart Valve Disorder

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  If the claim is based on the aggravation 
during service of a pre-existing disease or injury, the 
second Caluza element is satisfied if the service medical 
records show treatment for the disease or injury during 
service.  See Maxson v. West, 12 Vet. App. 453 (1999).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  See Savage v. Gober, 10 Vet. App. 488, 
495-497 (1997).  If the claimed disability relates to an 
observable disorder, lay evidence may be sufficient to show 
the incurrence of a disease or injury in service and 
continuity of the disorder following service.  Medical 
evidence is required, however, to show a relationship between 
the current medical diagnosis and the continuing 
symptomatology.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  In determining whether the claim is well grounded, 
the evidence is generally presumed to be credible.  See Arms 
v. West, 12 Vet. App. 188 (1999) (overruled in part on other 
grounds).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
12 Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

The veteran's service medical records are composed of the 
records of treatment during active duty as well as treatment 
received while serving in the Marine Corps Reserve, including 
essentially yearly physical examinations.  The records 
covering his initial period of active duty for October 1974 
through June 1983 show that no heart valve abnormalities were 
found on examination, including four separate 
electrocardiograms (EKGs), and he made no complaints related 
to cardiac functioning.  

A periodic examination in February 1987, during his Reserve 
service, revealed an abnormal heart sound, and the examiner 
noted that the veteran had a history of a questionable 
bicuspid aortic valve.  He had been advised to use penicillin 
as a prophylaxis.  The veteran did not report having any 
cardiac symptoms, with the exception of "seldom" chest pain, 
and the examiner determined that the problem with the aortic 
valve was probably of no hemodynamic significance.  The 
veteran's record of service indicates that he was not in a 
period of active duty for training at the time the 
abnormality was detected.  

In conjunction with dental treatment received in October 
1988, during his Reserve service, he reported having a heart 
murmur and/or mitral valve prolapse.  The remaining service 
medical records, including numerous examinations, make no 
reference to any complaints or clinical findings pertaining 
to the heart.  In February 1991 the veteran stated that he 
did not know whether he had a mitral valve prolapse or a 
prosthetic heart valve, but the treating dentist indicated 
that he was required to take medication prior to any dental 
treatment.  In March 1991 the dentist noted that the veteran 
had a history of possible mitral valve prolapse.  The 
examination on his separation from service in April 1991 
revealed no cardiac abnormalities, and an EKG at that time 
was within normal limits.

During a December 1991 VA examination the veteran reported 
having been told in 1979 that he had a cardiac abnormality.  
He stated that an echocardiogram in 1985 resulted in the 
finding of a mitral valve prolapse, and that he had been 
instructed to take penicillin prophylactically prior to 
dental treatment.  He denied having any problems with his 
heart, including arrhythmia, chest pain, or myocardial 
infarction, etc.  Examination of the heart revealed regular 
rate and rhythm and a systolic murmur that the examiner found 
to be compatible with mitral valve prolapse.  An EKG showed 
normal sinus rhythm, but was characterized as borderline.  
The examiner provided a diagnosis of mitral valve prolapse, 
asymptomatic.

The report of an April 1993 VA examination indicates that the 
veteran reported having a problem with a heart valve, 
although he was not sure which valve, that was detected as a 
heart murmur in 1980 and confirmed by an echocardiogram in 
1982 or 1983.  The examiner did not detect any heart murmur 
on physical examination.

In a January 1998 statement the veteran reported having been 
told following an annual physical in 1979 that he had an 
abnormal heart beat, which the physician told him he need not 
be concerned about.  He stated that he underwent an 
ultrasound examination in 1985 that showed a deformed heart 
valve.  He did not specify which heart valve.

In conjunction with a December 1998 VA examination he 
reported having been told in February 1980, as the result of 
a routine physical, that he had a mitral valve prolapse.  He 
denied having any symptoms related to the heart, but that he 
had to take antibiotic prophylaxis medication prior to dental 
treatment.  On physical examination the examiner found a 
systolic murmur.  An echocardiogram showed no evidence of 
mitral valve prolapse, but did reveal mild aortic stenosis.  
The examiner stated that the aortic stenosis is asymptomatic 
and non-limiting.

The veteran contends that service connection is warranted for 
mitral valve prolapse because the examining physician in 
December 1991 provided a diagnosis of that disorder within 
one year of his separation from service.  A heart valve 
defect, including mitral valve prolapse or aortic stenosis, 
is not one of the disorders to which the presumption of 
service connection can apply.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. § 3.309(a).  The Board finds, therefore, that the 
veteran's arguments are without merit.

The medical evidence shows that the veteran has mild aortic 
stenosis.  The Board finds, therefore, that the first Caluza 
element has been satisfied because the veteran has presented 
medical evidence of a current diagnosis of disability.  
Caluza, 7 Vet. App. at 506.

The veteran claims to have been told that he had a heart 
murmur or a mitral valve prolapse during his initial period 
of service from October 1974 to June 1983.  The service 
medical records for that time period, however, are silent for 
any complaints or clinical findings pertaining to a heart 
valve defect.  The veteran is competent to provide evidence 
of an observable disorder, but a heart valve abnormality is 
not the type of disorder that is subject to lay observation.  
See Clyburn, 12 Vet. App. at 296.  The Board finds, 
therefore, that the veteran's assertions of having a heart 
valve defect during his initial period of service is not 
probative of the incurrence of the disorder during active 
duty.

The Board also observes that there is no competent evidence 
linking the current heart valve disorder to the initial 
period of service.

The veteran's statement of what treatment and diagnoses he 
received constitutes medical hearsay and would not of itself 
be competent medical evidence because "filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Robinette 
Court held that 38 U.S.C.A. § 5103(a) imposes an obligation 
upon VA to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application that references other 
known and existing evidence.  Robinette, 8 Vet. App. at 79-
80. The nature and extent of that obligation depend on the 
particular circumstances of each case.  For instance, in 
Robinette, VA was on notice of a physician's statement as 
recounted by a veteran to VA.  Id. at 80.  In the instant 
case the RO has sought to obtain all of the veteran's service 
medical records, and he has been put on notice of the 
importance of obtaining evidence of mitral valve disease 
during his first period of service by the statement of the 
case, the Board's remand, and the supplemental statements of 
the case.

The medical evidence shows that a heart valve abnormality was 
initially detected in February 1987, at which time the 
veteran's heart murmur was assessed as an aortic valve 
defect.  The disorder was, therefore, incurred prior to the 
veteran's entrance on active duty for his second period of 
service from February to November 1991.  The evidence does 
not indicate that the disorder was incurred during a period 
of active duty for training.  Because the disorder existed 
prior to re-entering active duty in February 1991, service 
connection would be warranted only if the disorder was 
aggravated during active service.  38 C.F.R. § 3.304, 3.306.

Every veteran is presumed to be in sound condition when upon 
entering active service, except for disabilities noted on 
examination when accepted for such service.  This presumption 
is rebuttable by clear and unmistakable evidence that the 
condition pre-existed service.  38 U.S.C.A. § 1111 (West 
1991).  The medical findings prior to the veteran's second 
period of active service are consistent with all of the other 
competent evidence of record in showing that the veteran's 
mitral valve abnormality pre-existed his second period of 
active service.  Accordingly, the Board concludes that a 
mitral valve disability clearly and unmistakably pre-existed 
the second period of active service.

A well-grounded claim based on aggravation requires that 
there be competent evidence that the disability underwent a 
permanent increase in severity during service.  Maxson, 12 
Vet. App. at 459; see also Hurd v. West, No. 98-749 (U.S. 
Vet. App. April 25, 2000).  The service medical records for 
the veteran's second period of active duty are silent for any 
complaints or clinical findings relevant to a heart valve 
defect, although the veteran reported having been told that 
he had such a defect and that he was required to take 
prophylactic medication prior to dental treatment.  There is, 
however, no competent evidence that the disability underwent 
any increase in severity, much less a permanent increase.

The examiner in December 1991 found shortly following the 
veteran's separation from service that he had a systolic 
murmur that was compatible with mitral valve prolapse.  That 
examination was conducted in conjunction with the veteran's 
claim for compensation benefits and does not constitute 
evidence of treatment for the disorder.  The examiner found 
that the abnormality was asymptomatic, and did not recommend 
any treatment.  In addition, the veteran has not indicated 
that he has received any treatment for a heart valve defect 
since his separation from service.  In the absence of 
evidence of examination or treatment for the claimed disorder 
during active service, the Board finds that the claim of 
entitlement to service connection for a heart valve disorder, 
including mitral valve prolapse or aortic stenosis, is not 
well grounded.



II.  Disability Evaluations

The appellant's claims are well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that a disability has worsened serves to 
render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking increased ratings, since his appeals 
arise from the original assignment of disability ratings.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

The relevant evidence consists of the veteran's service 
medical records and the reports of VA examinations in 
December 1991, April 1993, March 1997, and December 1998.  
The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's appeals and that 
VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
is assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in June 1993.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson, 12 Vet. App. at 119.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Normochromic, Normocytic Anemia

Subsequent to the veteran's appeal of the rating assigned for 
anemia, the regulations pertaining to the evaluation of hemic 
and lymphatic disorders were revised effective October 23, 
1995.  Schedule for Rating Disabilities, the Hemic and 
Lymphatic Systems, 60 Fed. Reg. 49,227 (1995) (codified at 
38 C.F.R. § 4.117).  VA's General Counsel has held that where 
a law or regulation changes during the pendency of a claim 
for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

The veteran was provided the revised regulations in the July 
1999 supplemental statement of the case, and he was given the 
opportunity to submit evidence and arguments in response.  
The Board finds, therefore, that it may consider the revised 
regulations in assessing the severity of the anemia without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 
384 (1993) (the Board may not decide an issue in the first 
instance).  For the period subsequent to the effective date 
of the change in the regulations, the Board has applied both 
versions of the regulations, but has found, as will be 
discussed below, that neither version provides a basis for a 
higher evaluation or is more favorable to the veteran.

The version of the rating schedule applicable in 1991 and the 
current rating schedule do not include a diagnostic code for 
normochromic, normocytic anemia.  The disorder is, therefore, 
rated as analogous to pernicious anemia because the functions 
affected, the anatomical localization, and the symptomatology 
more closely resembled those of pernicious anemia than the 
remaining diagnostic codes for the hemic system.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (in 
assigning an analogous diagnostic code, the Board must apply 
all three criteria in determining the proper rating 
criteria); 38 C.F.R. § 4.20.

According to the original rating criteria, a 100 percent 
rating applied if the pernicious anemia was rapidly 
progressive, without remission, or few or brief remissions.  
The disorder was rated as 70 percent disabling if chronic, 
following acute attacks, severe with characteristic marked 
departures from normal blood count, with severe impairment of 
health and pronounced asthenia.  A 60 percent rating applied 
if the disorder was chronic, following acute attacks with 
characteristic definite departures from normal blood count, 
with impairment of health and severe asthenia.  The disorder 
was rated at 30 percent if incipient, with characteristic 
achlorhydria and changes in blood count.  38 C.F.R. § 4.117, 
Diagnostic Code 7700 (1991).

The revised rating schedule indicates that a 100 percent 
rating applies if diagnostic testing reveals hemoglobin of 
5 gm/100 ml or less, with findings such as high output 
congestive heart failure or dyspnea at rest.  A 70 percent 
rating applies if the disorder is manifested by hemoglobin of 
7 gm/100 ml or less, with findings such as dyspnea on mild 
exertion, cardiomegaly, tachycardia (100 to 120 beats per 
minute) or syncope (three episodes in the last six months).  
The disorder is rated as 30 percent disabling if the 
hemoglobin is 8 gm/100 ml or less, with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  The disorder is rated at 10 percent if 
the hemoglobin is 10 gm/100 ml or less with findings such as 
weakness, easy fatigability, or headaches.  The disorder is 
noncompensable if manifested by hemoglobin of 10gm/100 or 
less, asymptomatic.  38 C.F.R. § 4.117, Diagnostic Code 7700 
(1999).

During the veteran's April 1991 separation examination, 
routine blood testing revealed that he was anemic, which was 
assessed as normochromic, normocytic anemia.  Additional 
testing revealed no additional blood abnormalities, and no 
etiology for the anemia was found.  Examination also revealed 
the presence of hemorrhoids.

The veteran was provided a VA hematology examination in 
December 1991, which resulted in a diagnosis of normocytic, 
normochromic anemia, etiology unclear.  The veteran did not 
report any symptoms that the examiner related to the anemia.

During an April 1993 VA examination the veteran denied having 
received any treatment for anemia since his separation from 
service.  Physical examination revealed no abnormalities, and 
the examiner found no evidence of hemolysis, iron deficiency, 
or systemic disease.  The diagnostic testing revealed 
hemoglobin of 13.5 gm., and the examiner provided a diagnosis 
of normochromic, normocytic anemia.  

In conjunction with the December 1998 examination the veteran 
reported having been given a diagnosis of anemia during his 
separation examination.  He denied receiving any treatment 
for the anemia, or having any symptoms attributed to the 
disorder.  Diagnostic testing showed hemoglobin of 12.6 gm.

The veteran has not presented any evidence of having received 
medical treatment for anemia since his separation from 
service.

According to the rating criteria in effect prior to 1995, a 
compensable rating for pernicious anemia required evidence of 
characteristic achlorhydria and changes in blood count.  The 
revised rating criteria indicates that a compensable rating 
requires evidence of hemoglobin of 10 gm/100 ml or less and 
weakness, easy fatigability, or headaches.  The examiner in 
December 1998 attributed the veteran's complaints of fatigue 
and weakness to depression and a thyroid disorder.  The 
evidence does not indicate that the anemia has resulted in 
any characteristic impairment of health, in that it is 
asymptomatic, and the veteran's hemoglobin has been above 10 
grams since his separation from service.  The Board finds, 
therefore, that the criteria for a compensable rating for 
normocytic, normochromic anemia have not been met at any time 
since the initiation of the veteran's claim.  Fenderson, 12 
Vet. App. at 119; 38 C.F.R. § 4.31.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the appeal to establish entitlement to a 
compensable disability rating for normocytic, normochromic 
anemia.


B.  Rotator Cuff Impingement and Tendonitis of the Right 
Shoulder

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Tenosynovitis is to be rated as degenerative arthritis, and 
degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5024.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5201, pertaining to limitation of motion of 
the arm, provides a maximum 40 percent rating for the major 
arm, and a 30 percent rating for the minor arm, if motion is 
limited to 25 degrees from the side.  A 30 percent 
(20 percent if minor arm) applies if motion is limited to 
midway between the side and shoulder level.  A minimum 
20 percent rating applies if motion is limited to shoulder 
level in either arm.  38 C.F.R. § 4.71a.

The veteran's service medical records indicate that during 
his April 1991 separation examination the upper extremities 
were normal, although he reported having a trick shoulder or 
elbow.  In May 1991 he complained of pain with movement of 
the right shoulder.

During the December 1991 VA examination he complained of 
chronic soreness in the right shoulder.  On examination 
movement of the shoulders was equal bilaterally, with 
20 degrees of external rotation, 90 degrees of internal 
rotation, and elevation to 170 degrees.  The examiner found 
that the rotator cuff functioning was normal in both 
shoulders, but that there was tenderness in the right 
trapezius muscle and at the acromioclavicular (AC) joint, the 
greater tuberosity, and the biceps tendon of the right 
shoulder.  The examiner provided a diagnosis of chronic 
rotator cuff impingement and tendonitis.

In conjunction with a March 1997 VA examination the veteran 
complained of bilateral shoulder pain, but examination of the 
shoulders was not performed.  During a December 1998 
orthopedic examination he reported having right shoulder pain 
since his separation from service.  He took oral medication 
for the pain, but denied receiving any other treatment.  On 
examination the range of motion of the shoulder was as 
follows.  The second number designates the normal range of 
motion of the shoulder, as stated by the examining physician: 
external rotation to 20 degrees (30), internal rotation to 
95 degrees (95), forward elevation to 160 degrees (180), 
abduction to 90 degrees (180).  With the arms abducted to 
90 degrees external rotation was to 90 degrees (90) and 
internal rotation was to 60 degrees (90).  There was mild 
tenderness of the right trapezius muscle, but the shoulder 
joint was totally non-tender.  There was no evidence of 
swelling, deformity, or atrophy in the shoulder.

An X-ray study revealed slight loss of articular cartilage 
space at the AC joint, but no osteophytes; very slight signs 
of chronic rotator cuff impingement at the acromion; a two-
millimeter osteophyte at the glenoid fossa; and no other 
evidence of degenerative changes.  The examiner provided a 
diagnosis of chronic trapezius muscle strain, chronic rotator 
cuff impingement and tendonitis, and slight degenerative 
arthritis at the AC and glenohumeral joints that was probably 
not symptomatic.

The examiner stated that the veteran had no subjective 
symptoms resulting in symbolic loss of motion, including any 
symptoms that occurred during a flare-up.  The examiner also 
stated that the right shoulder disorder was manifested by 
pain with use, but that there was no evidence or complaint of 
weakness.  The examiner also stated that the right shoulder 
symptoms did not interfere with the veteran's overall 
activity level, and that there was no evidence of 
incoordination.

As previously stated, in a July 1999 supplemental statement 
of the case and rating decision the RO assigned a 10 percent 
disability rating for the right shoulder disorder effective 
with the day following the veteran's separation from service.  
The 10 percent rating was assigned in accordance with 
Diagnostic Codes 5024 and 5003 for painful or limited motion 
that is non-compensable under the applicable diagnostic code 
for limitation of motion.  See Hicks v. Brown, 8 Vet. App. 
417 (1995).

The evidence shows that prior to December 1998 the right 
shoulder disorder was manifested by pain and movement of the 
arm to 170 degrees.  As stated by the physician in December 
1998, the normal flexion or abduction of the shoulder is 
180 degrees.  A 20 percent disability rating based on 
limitation of motion requires evidence indicating that 
movement of the shoulder is limited to shoulder level, or 
90 degrees.  The Board finds, therefore, that the 
requirements for a disability rating in excess of 10 percent 
based on limitation of motion were not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In the absence of significant limitation of motion, the Board 
finds that the right shoulder pain is appropriately 
compensated under the 10 percent disability rating assigned 
pursuant to Diagnostic Code 5003.  In addition, because the 
veteran has been awarded the minimum compensable rating for 
the shoulder, the consideration of 38 C.F.R. § 4.59 does not 
result in a higher evaluation.  The Board finds, therefore, 
that entitlement to a disability rating in excess of 
10 percent prior December 1998 is not warranted.

Effective with the VA examination in December 1998, the 
evidence shows that the right shoulder disorder is manifested 
by pain and limited motion of the shoulder to 90 degrees, or 
shoulder level.  The Board finds, therefore, that the 
schedular criteria for a 20 percent disability rating are met 
effective December 15, 1998.

The VA examiner in December 1998 found no evidence of lack of 
strength, speed, coordination, or endurance.  The examiner 
also determined that the pain did not result in any 
additional limitation of motion of the joint.  The Board 
finds, therefore, that the functional limitations resulting 
from the right shoulder disorder are appropriately 
compensated under the 20 percent rating base on the 
demonstrated limitation of motion.

Entitlement to a disability rating in excess of 20 percent 
requires evidence showing that movement of the right arm is 
limited to midway between the side and shoulder level.  The 
evidence indicates that the veteran can elevate the right arm 
to shoulder level.  The Board finds, therefore, that the 
criteria for a disability rating in excess of 20 percent are 
not met.  See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 
(1992) (in granting an increased rating, the Board must 
explain why a higher rating is not warranted).

For the reasons shown above, the Board finds that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
10 percent prior to December 15, 1998.  The Board further 
finds that the evidence supports a 20 percent rating 
effective December 15, 1998.  Fenderson, 
12 Vet. App. at 119.



ORDER

The claim of entitlement to service connection for a heart 
valve disorder is denied.

The appeal to establish entitlement to a compensable 
disability rating for normochromic, normocytic anemia is 
denied.

A 20 percent disability rating for rotator cuff impingement 
and tendonitis of the right shoulder is granted effective 
December 15, 1998, subject to the laws and regulations 
pertaining to the payment of monetary benefits.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

